DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 12/16/2020. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This action is made Final necessitated by the IDS filed by applicant on 10/27/2020; 11/30/2020; and 01/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al Publication number: US 2013/0083080) in view of WU Publication number: US 2016/0253941) in view of Yang et al (Publication number: US 2017/0154943).

Consider Claim 1, Rappoport et al shows an organic light-emitting diode (OLED) display screen (see figure 4A), comprising:
(a) A first area provided with a plurality of first light-emitting components; a second area provided with a plurality of second light-emitting components (see figures 4A and 4B; paragraphs 44-47); (FIG. 5B illustrates a configuration of the display 14 that extends the viewable area 60. Columns 46, 48, and 50, as previously discussed with respect to FIG. 5A. These columns 46, 48, and 50 may be separated from both the drive circuitry in column 52 and the inactive border area 54 by an active border area 84, represented by columns 74, 76, 78, and 80. That is, an active area 82 includes pixels 44 aligned in columns 46, 48, and 50, while the active border area 84 includes pixels 44 intermixed with drive circuitry elements 81).
(b) A driving element electrically connected to the first light-emitting components and the second light-emitting components to drive the first light-emitting components and the second light-emitting components to emit light (see paragraphs 39 and 40; figure 1); (Each pixel 44 includes an organic light emitting diode (OLED) capable of emitting light of a particular color. Each unit pixel 44 may be electrically connected drive circuitry, represented in column 52. This drive circuitry may select any particular pixel on a given line and column. Thus, the drive circuitry in column 52 may operate to activate and/or provide a brightness control signal to any given pixel 44 in the array).
(see paragraphs 41 and 42; figure 4B); (FIG. 4B illustrates drive circuitry, represented in column 52 and the inactive border area 54).
However, Rappoport et al shows a driving element, but does not specifically show that the driving element is a driving element group.
In related art, Wu shows a driving element, but does not specifically show that the driving element is a driving element group (see figure 2; paragraphs 12 and 14); (The operating voltage lines for the pixel columns 211, 213, and 215 are connected to the pixel driving circuits 110 via connection points located at a side of the pixel array where the pixels in the first row of the pixel array are located, i.e., above the first row of pixels; and the operating voltage lines for the pixel columns 212 and 214 are connected to the pixel driving circuits 120 via connection points located at a side of the pixel array where the pixels in the fifth row of the pixel array are located, i.e., below the fifth row of pixels).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Wu into the teaching of Rappoport in order to enhance the evenness in display luminance (see Wu; paragraphs 11 and 12).
However, Rappoport and Wu do not specifically show a spacing area between a first area and a second area.
In related art, Yang et al show a spacing area between a first area and a second area (see figure 2a; paragraphs 33 and 34); (light emitting layer 143 and driving circuit unit 111 are separated (read as spacing area)). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yang et al into the teaching of Rappoport and Wu in order to achieve orthographic projection of the peripheral circuit on the base substrate (see Yang et al ; paragraph 8).

Consider Claim 18, Rappoport et al show a display control method applied in an organic light-emitting diode (OLED) display screen, wherein the display screen comprises a first area, a second area and a driving element, the first area comprises a plurality of first light-emitting components, the second area comprises a plurality of second light-emitting components (see figures 4A and 4B; paragraphs 44-47); (FIG. 5B illustrates a configuration of the display 14 that extends the viewable area 60. Columns 46, 48, and 50, as previously discussed with respect to FIG. 5A. These columns 46, 48, and 50 may be separated from both the drive circuitry in column 52 and the inactive border area 54 by an active border area 84, represented by columns 74, 76, 78, and 80. That is, an active area 82 includes pixels 44 aligned in columns 46, 48, and 50, while the active border area 84 includes pixels 44 intermixed with drive circuitry elements 81).
(b) The driving element is disposed in an area other than the second area on the display and disposed at least in the first area (see paragraphs 41 and 42; figure 4B); (FIG. 4B illustrates drive circuitry, represented in column 52 and the inactive border area 54).
(c) The method comprises: receiving a display control signal; and driving the first light-emitting components and the second light-emitting components to emit light by using (see paragraphs 39 and 40; figure 1); (Each pixel 44 includes an organic light emitting diode (OLED) capable of emitting light of a particular color. Each unit pixel 44 may be electrically connected drive circuitry, represented in column 52. This drive circuitry may select any particular pixel on a given line and column. Thus, the drive circuitry in column 52 may operate to activate and/or provide a brightness control signal to any given pixel 44 in the array).
However, Rappoport et al shows a driving element, but does not specifically show that the driving element is a driving element group.
In related art, Wu shows a driving element, but does not specifically show that the driving element is a driving element group (see figure 2; paragraphs 12 and 14); (The operating voltage lines for the pixel columns 211, 213, and 215 are connected to the pixel driving circuits 110 via connection points located at a side of the pixel array where the pixels in the first row of the pixel array are located, i.e., above the first row of pixels; and the operating voltage lines for the pixel columns 212 and 214 are connected to the pixel driving circuits 120 via connection points located at a side of the pixel array where the pixels in the fifth row of the pixel array are located, i.e., below the fifth row of pixels).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Wu into the teaching of Rappoport in order to enhance the evenness in display luminance (see Wu; paragraphs 11 and 12).
However, Rappoport and Wu do not specifically show a spacing area between a first area and a second area.
In related art, Yang et al show a spacing area between a first area and a second area (see figure 2a; paragraphs 33 and 34); (light emitting layer 143 and driving circuit unit 111 are separated (read as spacing area)). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yang et al into the teaching of Rappoport and Wu in order to achieve orthographic projection of the peripheral circuit on the base substrate (see Yang et al ; paragraph 8).

Consider Claim 19, Rappoport shows an electronic device, comprising: 
(a) An organic light-emitting diode (OLED) display screen, wherein the OLED display screen comprises: a first area provided with a plurality of first light-emitting components; a second area provided with a plurality of second light-emitting components (see figures 4A and 4B; paragraphs 44-47); (FIG. 5B illustrates a configuration of the display 14 that extends the viewable area 60. Columns 46, 48, and 50, as previously discussed with respect to FIG. 5A. These columns 46, 48, and 50 may be separated from both the drive circuitry in column 52 and the inactive border area 54 by an active border area 84, represented by columns 74, 76, 78, and 80. That is, an active area 82 includes pixels 44 aligned in columns 46, 48, and 50, while the active border area 84 includes pixels 44 intermixed with drive circuitry elements 81).
(b) A driving element electrically connected to the first light-emitting components and the second light-emitting components to drive the first light-emitting components and the second light-emitting components to emit light (see paragraphs 39 and 40; figure 1); (Each pixel 44 includes an organic light emitting diode (OLED) capable of emitting light of a particular color. Each unit pixel 44 may be electrically connected drive circuitry, represented in column 52. This drive circuitry may select any particular pixel on a given line and column. Thus, the drive circuitry in column 52 may operate to activate and/or provide a brightness control signal to any given pixel 44 in the array).
(c) Wherein the driving element is disposed on an area other than the second area on the display screen and disposed at least in the first area (see paragraphs 41 and 42; figure 4B); (FIG. 4B illustrates drive circuitry, represented in column 52 and the inactive border area 54).
However, Rappoport et al shows a driving element, but does not specifically show that the driving element is a driving element group.
In related art, Wu shows a driving element, but does not specifically show that the driving element is a driving element group (see figure 2; paragraphs 12 and 14); (The operating voltage lines for the pixel columns 211, 213, and 215 are connected to the pixel driving circuits 110 via connection points located at a side of the pixel array where the pixels in the first row of the pixel array are located, i.e., above the first row of pixels; and the operating voltage lines for the pixel columns 212 and 214 are connected to the pixel driving circuits 120 via connection points located at a side of the pixel array where the pixels in the fifth row of the pixel array are located, i.e., below the fifth row of pixels).
(see Wu; paragraphs 11 and 12).
However, Rappoport and Wu do not specifically show a spacing area between a first area and a second area.
In related art, Yang et al show a spacing area between a first area and a second area (see figure 2a; paragraphs 33 and 34); (light emitting layer 143 and driving circuit unit 111 are separated (read as spacing area)). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yang et al into the teaching of Rappoport and Wu in order to achieve orthographic projection of the peripheral circuit on the base substrate (see Yang et al ; paragraph 8).

Consider Claim 3, Wu et al shows that the driving element group comprises: at least one first driving element disposed in the first area and electrically connected only to a corresponding first light-emitting component to drive the connected first light-emitting component to emit light; and at least one second driving element disposed in the first area and electrically connected to a corresponding first component and a corresponding second light-emitting component to drive the connected first and second light-emitting components to emit light (see figure 2; paragraphs 12 and 14); (The operating voltage lines for the pixel columns 211, 213, and 215 are connected to the pixel driving circuits 110 via connection points located at a side of the pixel array where the pixels in the first row of the pixel array are located, i.e., above the first row of pixels; and the operating voltage lines for the pixel columns 212 and 214 are connected to the pixel driving circuits 120 via connection points located at a side of the pixel array where the pixels in the fifth row of the pixel array are located, i.e., below the fifth row of pixels).

Consider Claims 4 and 5, Wu et al show that the driving element group comprises: a plurality of first driving elements disposed in the first area and electrically connected to the first light-emitting components in a one-to-one correspondence to drive the connected first light-emitting components to emit light; and at least one second driving element disposed in the first area, or in the first area and the spacing area, and electrically connected only to a corresponding second light-emitting component to drive the connected second light-emitting component to emit light, wherein the second driving element is electrically connected to the corresponding second light-emitting component through a conductive medium (see paragraphs 21 and 22); (The odd-numbered columns for the red color pixels may be connected to the first pixel driving circuits and the even-numbered columns may be connected to the second pixel driving circuits; also, the odd-numbered columns for the blue color pixels and the green color pixels may be connected to the second pixel driving circuits and the even-numbered columns may be connected to the first pixel driving circuits).

Consider Claim 6, Rappoport et al show that the second light-emitting components in the second area are connected to the same at least one second driving element (figures 4A and 5; paragraphs 38 and 39); (Each pixel 44 includes an organic light emitting diode (OLED) capable of emitting light of a particular color. Each unit pixel 44 may be electrically connected drive circuitry, represented in column 52. This drive circuitry may select any particular pixel on a given line).

Consider Claim 7, Wu et al show that the second light-emitting components in the second area are divided into a plurality of groups, each group comprising at least one second light-emitting component: the second light-emitting components within a same group are connected to a same second driving element, and the second light-emitting components within different groups are connected to different second driving elements (see figure 2; paragraphs 12 and 14); (The operating voltage lines for the pixel columns 211, 213, and 215 are connected to the pixel driving circuits 110 via connection points located at a side of the pixel array where the pixels in the first row of the pixel array are located, i.e., above the first row of pixels; and the operating voltage lines for the pixel columns 212 and 214 are connected to the pixel driving circuits 120 via connection points located at a side of the pixel array where the pixels in the fifth row of the pixel array are located, i.e., below the fifth row of pixels).

Consider Claim 14, Rappoport et al show that the second light-emitting components located in the same group are disposed adjacent to each other (see figure 4A and 4B).

(see figures 1 and 2).

Consider Claim 15, Rappoport in view of Wu do not specifically show that the conductive medium is formed of a transparent conductive material. However, the USPTO takes official notice that it is well known and expected in the art that the conductive medium is formed of a transparent conductive material in order to provide a display image.

Allowable Subject Matter
Claims 8-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/27/2020; 11/30/2020; and 01/22/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        04/10/2021